

116 SRES 199 ATS: A resolution honoring the life and legacy of Judge Damon Jerome Keith.
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 199IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Peters (for himself and Ms. Stabenow) submitted the following resolution; which was considered and agreed toRESOLUTIONA resolution honoring the life and legacy of Judge Damon Jerome Keith.Whereas Judge Damon Keith was born on July 4, 1922, in Detroit, Michigan, and died at his home in Detroit, Michigan, surrounded by family and loved ones, on April 28, 2019;Whereas Judge Damon Keith received a bachelor of arts from West Virginia State University, a juris doctor from Howard University School of Law, and a master of laws from Wayne State University Law School;Whereas Judge Damon Keith served in the United States Army from 1943 to 1946, when he was discharged as a sergeant;Whereas Judge Damon Keith devoted his life to public service and served more than 50 years on the Federal bench, where he was a champion for civil rights and individual liberties for all;Whereas Judge Damon Keith served as one of the first cochairmen of the Michigan Civil Rights Commission at its inception in 1964, where he worked to oppose discrimination and enforce equal protection under the law;Whereas Judge Damon Keith was first nominated to the United States District Court for the Eastern District of Michigan in 1967 by President Lyndon Johnson and served as the District Court’s first African American chief judge from 1975 to 1977;Whereas Judge Damon Keith became the sixth African American to serve on the United States Court of Appeals for the Sixth Circuit when he was nominated by President Jimmy Carter in 1977, and he served as senior judge on the court from May 1, 1995, until his passing;Whereas, in a 1970 decision, Judge Damon Keith upheld the civil rights of students in Pontiac, Michigan, when he ordered a bus policy and new boundaries for schools in Pontiac, Michigan, in order to end racial segregation;Whereas Judge Damon Keith defended the protections guaranteed under the Fourth Amendment to the Constitution of the United States when he held in United States v. Sinclair, 321 F. Supp. 1074 (E.D. Mich. 1971) that the United States Government must obtain a warrant before beginning domestic electronic surveillance, and that landmark decision was unanimously upheld by the Supreme Court of the United States;Whereas, in Garrett v. City of Hamtramck, 394 F. Supp. 1151 (E.D. Mich. 1975), Judge Damon Keith ruled against housing discrimination and ordered the city of Hamtramck, Michigan, to relocate approximately 500 African Americans who had been displaced by federally supported urban renewal projects;Whereas Judge Damon Keith worked throughout his career to safeguard the civil liberties, civil rights, and voting rights of all people of the United States while opposing housing, employment, and racial discrimination;Whereas Judge Damon Keith has received more than 40 honorary degrees as well as the Spingarn Medal from the National Association for the Advancement of Colored People, the highest honor awarded by the organization for distinguished achievement, and the Edward J. Devitt Distinguished Service to Justice Award, the highest award that can be bestowed on a member of the Federal judiciary;Whereas Judge Damon Keith inspired generations of lawyers that served under him as clerks and influenced the State of Michigan for decades; andWhereas Judge Damon Keith, who coined the phrase democracies die behind closed doors, will be remembered for his dedication to upholding the Constitution of the United States and his commitment to justice: Now, therefore, be itThat the Senate honors the life and legacy of Judge Damon Jerome Keith and his dedication to upholding civil rights.